     Case 2:18-cv-08506-GW-JPR Document 16 Filed 04/22/19 Page 1 of 2 Page ID #:51




 1
     Todd M. Friedman (SBN 216752)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 2   21550 Oxnard St. Suite 780,
 3   Woodland Hills, CA 91367
     Phone: 877-206-4741
 4
     Fax: 866-633-0228
 5   tfriedman@toddflaw.com
     Attorney for Plaintiff
 6

 7                     UNITED STATES DISTRICT COURT
 8                    CENTRAL DISTRICT OF CALIFORNIA
 9
                                                )              Case No.
10    TERRY FABRICANT, individually and on )
      behalf of all others similarly situated,  )
11
                                                )
12    Plaintiff,                                )                 2:18-cv-08506-GW-JPR

13
                                                )
      vs.                                       )              NOTICE OF VOLUNTARY
14    PARAMOUNT HOLDINGS, LLC, d/b/a            )              DISMISSAL OF ENTIRE
      PARAMOUNT PAYMENT SYSTEMS;                )              ACTION WITHOUT
15
      PETER C. SAPUTO; JIMMY WANG; and )                       PREJUDICE.
16    DOES 1 through 10, inclusive, and each of )
17    them,                                     )
18
                                                )
     Defendants.                                )
19

20         NOTICE IS HEREBY GIVEN that Plaintiff, pursuant to Federal Rule of
21   Civil Procedure 41(a)(1), hereby voluntarily dismisses this action without
22   prejudice. Defendant has neither answered Plaintiff’s Complaint, nor filed a
23   motion for summary judgment. Accordingly, this matter may be dismissed
24   without prejudice and without an Order of the Court.
25
           Respectfully submitted this 22nd Day of April, 2019.
26

27                                         By: s/Todd M. Friedman Esq.
28
                                                Todd M. Friedman
                                               Attorney For Plaintiff


                                     Notice of Dismissal - 1
     Case 2:18-cv-08506-GW-JPR Document 16 Filed 04/22/19 Page 2 of 2 Page ID #:52




 1                           CERTIFICATE OF SERVICE
 2
     Filed electronically on April 22, 2019 with:
 3

 4   United States District Court CM/ECF system
 5
     Notification sent electronically on April 22, 2019, to:
 6

 7
     To the Honorable Court, all parties and their Counsel of Record

 8

 9   s/ Todd M. Friedman
10
       Todd M. Friedman
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                       Notice of Dismissal - 2
